OPINION OF THE COURT
Per Curiam.
Joseph Skripek has submitted an affidavit, dated May 31, 1996, wherein he tenders his resignation as an attorney and counselor-at-law (22 NYCRR 691.9). Mr. Skripek was admitted to the practice of law by the Appellate Division of the Supreme Court, Third Judicial Department, on September 12, 1989.
Mr. Skripek acknowledges the existence of a pending investigation by the Grievance Committee for the Ninth Judicial District into allegations of professional misconduct *349concerning, inter alia, contempt adjudications for failure to appear in court. Mr. Skripek acknowledges his inability to successfully defend himself on the merits against any charges predicated on the aforesaid matter.
The proffered resignation indicates Mr. Skripek’s awareness that pursuant to Judiciary Law § 90 (6-a), an order permitting him to resign could require him to make monetary restitution to any person whose money or property was misappropriated or misapplied and to reimburse the Lawyers’ Fund for Client Protection for same. Mr. Skripek is further aware that any order issued pursuant to Judiciary Law § 90 (6-a) could be entered as a civil judgment against him. He specifically waives the opportunity afforded him by Judiciary Law § 90 (6-a) (f) to be heard in opposition thereto.
Mr. Skripek avers that his resignation is freely and voluntarily tendered, that it is free from coercion and duress, and that he is fully aware of the implications of submitting his resignation.
Grievance Counsel recommends that the Court accept the proffered resignation. Under the circumstances, the resignation of Joseph Skripek as a member of the Bar is accepted and directed to be filed. Accordingly, Joseph Skripek is disbarred and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately.
Mangano, P. J., Bracken, Balletta, Rosenblatt and Goldstein, JJ., concur
Ordered that the resignation of Joseph Skripek is accepted and directed to be filed; and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, the respondent, Joseph Skripek, is disbarred and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that Joseph Skripek shall promptly comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Joseph Skripek is commanded to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, Judge, Justice, *350board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law.